Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Andre Jones appeals the district court’s orders accepting the recommendation of the magistrate judge and denying relief on his complaint asserting claims under 42 U.S.C. § 1983 (2006) and state law. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Jones v. Camden Police Dep’t, No. 3:09-cv-02161-DCN, 2010 WL 3452338 (D.S.C. Sept 1, 2010; Sept. 15, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.